Title: To George Washington from Charles-René-Dominique Sochet Destouches, 27 February 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            Rodes island Le 27me fevrier 1781
                        
                        Votre Exellence aura vû par LLa derniere Lettre que jay eû l’honneur de Luy adrresser, que il na
                                perdu pas un moment pour mettre Lescadre Du Roy  \En état de transporter les
                            Trouppes françaises au point ou elle les désire, et faire prendre aux forces braves que jay sous mes
                            ordres, un telle position, que La flotille Du Sr arnold, ne puisse Luy echaper, quelques forçes que
                            les Ennemis puissent y opposer par mer. 
                        Le Depart précipité du Courrier ne me permet pas détandre Davantage Cette Lettre, 
                        je suis avec Respec De votre Exellence Le tres humble et tres obeissant serviteur 
                        
                            Destouche 
                        
                    